Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 20 September 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Grosvenor Square Sept. 20. 1785
          
          Yours of 13 is received. I did approve of Messrs Pullers paying the Account of Mr Baker, the Broker, amounting to £105. 13s: 6d st.— The Account appeared to me very high. But I could not do any otherwise than Submit it to the Judgment of Messrs Pullers, who thought it could not be done for less.
          I have drawn an order, besides, within a few days upon Messieurs Pullers, for Seventy five Guineas, payable to the Bearer. it was for Cash for Coll David Franks, to pay for Articles, purchased here for the Use of the United States. Franks is to be accountable to Mr Barclay for the Expenditure of it.— I Shall be obliged to you if you would mention in the Charge you make of it, that it was for Coll Franks and that he is to be accountable to Mr Barclay. Whenever I draw, for any Cash for the Service of the United States, I wish to have the Name or the Service appear upon your Books, that when Accounts come to be settled, some Such Circumstance may Appear.
        